CHRISTIAN, Judge.
The offense is transporting spirituous liquor capable of producing intoxication; the, punishment, confinement in the penitentiary for 18 months.
Pending appeal, the law (Pen.Code 1925, art. 666 et seq., as amended) under which conviction was had has been repealed (Vernon’s Ann.P.C. art. 666—49). See Guy Meadows v. State (Tex.Cr.App.) 88 S.W.(2d) 481, this day delivered.
The judgment is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.